UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7011



BRETT C. KIMBERLIN,

                                              Plaintiff - Appellant,

          versus


WARDEN,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-04-2881-AW)


Submitted:   February 22, 2006             Decided:   March 8, 2006


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se. Tamera Lynn Fine, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Brett C. Kimberlin filed a petition under 28 U.S.C.

§ 2241 (2000), which the district court construed as a motion under

28 U.S.C. § 2255 (2000), and dismissed for lack of jurisdiction.

Although the district court construed the § 2241 petition as a

§   2255   motion,   Kimberlin   clearly   intended   to   file   a    §   2241

petition.     Kimberlin asserts on appeal that § 2255 is inadequate

and ineffective to test the legality of his detention and contends

that his claims should be considered in the context of his § 2241

petition.    Because Kimberlin does not meet the standard set forth

in In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), we affirm the

denial of relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 2 -